Citation Nr: 9911856	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to special monthly compensation for loss of 
use of the right lower extremity.  

2.  Entitlement to special monthly compensation for loss of 
use of the left lower extremity.  

3.  Entitlement to service connection for a liver disorder 
due to chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Friend and Physician


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1983.  

This appeal arises from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

After reviewing the veteran's claims the Board of Veterans' 
Appeals (Board) determined that an independent medical 
opinion should be obtained.  After developing the additional 
evidence in this case, the Board, in accordance with Thurber 
v. Brown, 5 Vet.App. 119 (1993), informed the appellant's 
representative in a January 26, 1999 letter of the additional 
evidence, and provided an opportunity to respond.  The 
representative provided additional written argument in March 
1999.  

The Board has been advised by the General Counsel of VA that 
the practice of providing copies of additional evidence only 
to a claimant's representative (where the claimant is 
represented) is consistent with the general rule of law that 
notice to the representative is notice to the claimant.  As 
the evidence in question was provided to the representative 
in this case, the requirement of notice has been satisfied.  

The issue regarding loss of use of the left lower extremity 
is covered in the remand portion of this decision.  

The veteran has raised the issue of an increased rating for 
his service-connected right finger disability.  That issue 
has not been developed or certified for appellate review and 
is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's service-
connected chondromalacia of the right patella is of such 
severity that the veteran's ability to balance and propel 
himself would be equally well served by an amputation stump 
above the knee.  

2.  The veteran has not presented competent medical evidence 
of a nexus between any post-service hepatitis (or other liver 
disorder) and exposure to chemicals in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation for loss of use of the right lower extremity 
have been met.  38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. 
§§ 3.350, 4.63 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a liver disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Loss of Use of Right Lower Extremity

Laws and Regulations.  Loss of use of the hand or a foot, for 
the purpose of special monthly compensation will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion can be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 31/2 inches 
(8.9 centimeters) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common popliteal nerve (common 
peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350, 4.63 (1998).  

Factual Background.  The veteran served in the United States 
Air Force from October 1981 to October 1983.  Service 
connection is in effect for chondromalacia of the right and 
left knees.  The veteran contends that he is no longer able 
to ambulate for more than short distances.  He asserts that 
walking for even short distances causes severe pain.  For 
that reason, he claims he needs to use a wheelchair.  The 
medical evidence in the claims folder, includes divergent 
opinions from the physicians, who have examined the veteran, 
as to the degree of disability caused by the veteran's 
service-connected knee disorders.    

During Department of Veterans Affairs (VA) examination of May 
1987, the veteran complained of knee pain, swelling, 
buckling, locking, bruises, rashes from braces, and leg 
cramps.  The veteran wore two braces of plastic-type with 
metal side slats which were hinged.  He also carried a cane.  
His gait was mildly antalgic.  Physical examination disclosed 
mild crepitus on motion of the knees.  The impression was 
chondromalacia of both knees.  

A private medical report of August 1988 reveals that the 
veteran underwent surgery because of severe pain of the right 
knee.  Operative lateral release with electrocautery and 
light chondroplasty of patella, partial synovectomy was 
performed.   

VA outpatient treatment records of November 1988 show that 
the veteran complained of increased symptoms of pain, 
swelling and buckling.  The assessment following physical 
examination was chronic chondromalacia, right greater than 
left.  It was noted that there was profound left thigh 
atrophy and that the veteran had been essentially wheelchair 
bound since August 1988.  

A private medical report dated in July 1989 shows that the 
veteran reported an inability to walk more than 5 feet 
secondary to pain and buckling; he used a wheel chair most of 
the time.  The impressions were chondromalacia patella, 
bilateral, right greater than left; patellar tendinitis, left 
side; status post arthroscopy x 2 with lateral retinacular 
release on the right side; and chronic pain syndrome.  VA 
treatment records from 1989 indicate that the veteran was 
treated for knee pain; internal derangement was assessed.  A 
December 1989 statement from a VA medical examiner contains 
an opinion that the veteran was totally disabled as a result 
of internal derangement of both knees with instability of the 
right leg.  The examiner concluded that the veteran was 
unable to be gainfully employed by reason of his being in a 
wheel chair and an inability to do very little walking or 
standing.  

A VA X-ray of the knees dated in January 1991 demonstrated no 
degenerative joint disease, no instability of either knee 
joint, no chondromalacia, and no subarticular erosion from 
any inflammatory process in either knee.  

The impressions following VA neurological examination of 
March 1991 were bilateral knee dysfunction and history of 
bilateral lower extremity weakness which seemed to be out of 
proportion to the clinical examination findings.  The 
examiner stated that calf measurements were equal and that 
there was about 1/4 of an inch difference between the thighs.  
The opinion of the examiner was that there was no clinical 
evidence of neurological problems to explain lower extremity 
weakness.  Further testing was recommended.  

A May 1991 statement from a private doctor, which is 
addressed to the veteran's private doctor, indicates that the 
veteran was wheel chair bound of his own volition.  A 
psychiatrist was recommended.  A private physical therapist 
report dated in July 1991 reveals that "severe quad/ham 
weakness" was demonstrated.  In a November 1991 statement 
from the veteran's private doctor, it was stated that the 
veteran had loss of ambulation due to weak knees.   

Private physical therapy records dated in July 1992 indicate 
that the veteran was a non-ambulator secondary to the loose 
foreign bones in both knees and non-weightbearing on the 
right, per his physician.  

Examinations in August and September 1994, conducted on a fee 
basis at the request of the VA, by a private orthopedist and 
a private neurologist noted insufficient findings to support 
the veteran's claimed degree of disability.  The orthopedic 
examiner stated that the veteran had a possible conversion 
reaction.  He stated that the veteran did not need to be in a 
wheelchair.  The neurologist stated that there was no atrophy 
or clear weakness.  

The veteran's private physician, in a letter dated in April 
1997, indicated that the veteran had suffered severe 
progressive atrophy of his muscles.  She stated that this had 
prevented the veteran from being fully ambulatory.  

The independent medical expert (IME) opinion was rendered in 
September 1998.  The expert was asked the following question:  

1.  Is it at least as likely as not that the veteran's 
service-connected chondromalacia of the right knee, has 
resulted in functional impairment of the right lower 
extremity, to such a degree, that the veteran's ability to 
balance and propel himself would be equally as well served by 
an amputation stump with a prosthesis?

The IME offered the following impression and assessment:

1.  Right patellar chondromalacia with 
predisposing factors of increased Q 
angle, probable tight lateral musculature 
resulting in lateral release and positive 
history of loose bone fragments on 
arthroscopic examination.  

Assessment: Although patellar 
chondromalacia and patellofemoral pain 
syndrome and patella tendonitis don't 
usually result in this degree of 
disability, it can be very disabling in 
some cases.  In this particular instance, 
there's another component involved here, 
being chronic pain syndrome which can be 
disabling itself.  Therefore, in my 
expert opinion, JAH's right patellar 
chondromalacia along with chronic pain 
syndrome has resulted in functional 
impairment of the right lower extremity 
to such a degree that there is "loss of 
use"-that the veteran's ability to 
balance and propel himself would be 
equally well served by an amputation 
stump above the knee with a prosthesis.  

In April 1997 the veteran testified at a hearing before a 
Member of the Board.  He stated that his knees were so 
affected that he had no stability.  A wheelchair had been 
prescribed for him.  When he tries to put weight on his 
knees, such as getting out of the bathtub, he falls.  He uses 
canes and a walker only for short distances.  (T-8)  The 
veteran's friend testified on his behalf that she had never 
seen the veteran walk without assistance.  They had been 
roommates for three and one half years.  The veteran had days 
when he was incapacitated by the pain.  (T-20).  She had seen 
his legs buckle and seen him fall.  (T-21). 

Analysis.  When the Board initially reviewed the veteran's 
claim it was determined that a complex medical issue was 
involved which required obtaining an independent medical 
opinion.  

In reaching its decision the Board has placed great weight on 
the opinion of the independent medical examiner who had an 
opportunity to review the medical record in its entirety.  He 
concluded that the veteran's pain had resulted in functional 
impairment of the right lower extremity to such a degree that 
he had loss of use of the right lower extremity.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Tucker v. West, 
11 Vet. App. 369 (1998) pointed out that regulations provided 
in 38 C.F.R. § 4.40 in determining disability of the 
musculoskeletal system are to be considered when evaluating a 
claim for loss of use.  The regulations state that functional 
loss may be due to pain.  As the independent medical examiner 
pointed out chronic pain has resulted in functional 
impairment of the right lower extremity to such a degree that 
the veteran has loss of use of the right lower extremity, 
special monthly compensation for loss of use of the right 
lower extremity is warranted.  

Service Connection for Liver Disease

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (West 1991).  

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Factual Background.  The veteran was examined for enlistment 
in the service in August 1981.  His abdomen and viscera were 
noted to be normal.  The veteran denied a history of stomach, 
liver or intestinal trouble on his August 1981 Report of 
Medical History.  Service medical records do not include any 
records of treatment for a liver disorder in service.  The 
veteran's separation examination in October 1983 again noted 
that his abdomen and viscera were normal.  On his October 
1983 Report of Medical History the veteran denied any history 
of stomach, liver or intestinal trouble.  He listed his usual 
occupation as a "lab tech (environmental chemistry)."  

The veteran's Form DD 214 revealed that he was a medical 
laboratory specialist in service.  

A VA examination was performed in December 1984.  The veteran 
reported to the psychiatric examiner that he had obtained an 
associate degree in laboratory technology.  He was involved 
in environmental and chemical research.  Examination of the 
abdomen was benign.  There was no organomegaly.  The liver 
span was approximately eight centimeters at the right costal 
margin.  There were no masses.  The veteran had tenderness to 
percussion over the costochondral junction, as well as some 
pain with deep inspiration.  

In June 1985 the veteran claimed service connection for 
chemical exposure.  He indicated that he had been exposed to 
chemicals from January to October 1983 at the Brooks Air 
Force Base Health Clinic.  In July 1985 the veteran filed a 
VA Form 1-9 in which he claimed that his work with chemicals 
in the laboratory had caused his disabilities.  A liver 
disorder was not specifically listed, although the veteran 
did list other disabilities he believed to be related to 
exposure to chemicals.  

In April 1987 the veteran submitted a Statement in Support of 
Claim requesting disability compensation for chemical 
exposure.  He indicated that a Dr. Gerkin at St. Luke 
Hospital advised him of the damage he had sustained due to 
working with chemicals.  

The RO sent the veteran a letter in September 1987.  They 
requested that the veteran furnish a history of his chemical 
exposure while he was in the military.  They also asked him 
to specify the types of disabilities that he was claiming as 
due to exposure.  He was also asked to furnish a statement 
from Dr. Gerkin to support his claims.  

The veteran submitted a Job Proficiency Guide, dated in April 
1983, to the RO in November 1987.  It listed chemical 
procedures and dates they was started and completed.  Also 
submitted were July 1976 Job Proficiency Guides.  The veteran 
also submitted orders from February 1983 which revealed he 
was an environmental chemistry specialist.  

The veteran submitted a toxicology consultation report from 
July 1985.  The consultant was Richard Gerkin, M. D. at St. 
Luke's Medical Center.  In his assessment of the veteran Dr. 
Gerkin did not diagnose a liver disorder or attribute a liver 
disorder to exposure to chemicals in service.  

A VA pulmonary examination was conducted in August 1988.  A 
history of working in a laboratory in January 1983 was 
reported.  The laboratory reportedly contained acids, alkali, 
asbestos and hydrocarbons.  

A July 1988 VA dermatology examination report includes a list 
of chemicals to which the veteran was exposed in 1983.  

In May 1991 an ultrasound examination of the abdomen was 
performed at private facility.  The veteran had a history of 
pancreatitis and persistent abdominal pain.  The common 
hepatic duct was well visualized measuring two millimeters 
which was within normal limits.  No intrahepatic biliary duct 
dilatation was seen.  The liver was well visualized and 
within normal limits.  The examiner noted an impression of a 
normal abdominal ultrasound.  

A July 1991 computed tomography (CT) scan of the abdomen 
noted no abnormalities of the liver.  It was performed at a 
private facility.  

Private laboratory testing performed in September 1991 was 
negative for a comprehensive hepatitis panel.  Hepatitis C AB 
testing was listed as pending.  

A private facility performed a liver scan in October 1991.  
The reason for the examination was noted to be cirrhosis.  
The interpretation was diffuse hepatomegaly with evidence of 
mild hepatic dysfunction.  No hepatic mass lesions were 
detected.  

The veteran's private physician, Dr. Lawler, wrote a letter 
in November 1991.  The private physician indicated that the 
veteran had been disabled in part due to liver dysfunction.  
She noted that liver dysfunction was presumably early 
cirrhosis.  There was no evidence of injury due to alcohol or 
other diseases such as hepatitis, questionable due to 
previous toxin exposure.  

The veteran submitted a Statement in Support of Claim in June 
1992.  He stated that his physician, Dr. Sharon Lawler, felt 
that his liver damage was due to chemical exposure.  He said 
that she had medical tests to back her up.  

A VA examination was scheduled in September 1994 for the 
purpose of determining the presence of any liver disorder due 
to chemical exposure.  The veteran failed to report to this 
examination.   The record does not show that the veteran 
contacted the RO with information in which good cause was 
then demonstrated.  

Dr. Sharon Lawler, the veteran's private physician, wrote the 
following statement in April 1997.  
Liver dysfunction.  (the veteran) 
presented with nonspecific abdominal 
discomfort and abnormal liver function 
tests.  He underwent an abdominal 
ultrasound on May 17, 1991 which was 
reportedly within normal limits.  A CT 
scan of the abdomen on July 29, 1991 
showed an unusual appearance of the wall 
of the stomach, predominantly in the 
fundus.  An oral cholecystogram was 
within normal limits.  An Egd was 
performed in August 6, 1991 to work up 
the abnormal CT findings.  The findings 
were within normal limits, including 
biopsies of the fundus and body of the 
stomach.  Laboratory studies including 
CBC, ESR, RA latex, ANA, anti-microosomal 
antibody, ceruloplasmin and anti smooth 
muscle antibody were normal.  A 
liver/spleen scan performed on October 9, 
1991 showed diffuse hepatomegaly with 
evidence of mild hepatic dysfunction.  He 
was referred to Dr. G.H. for further work 
up and evaluation of the abnormal liver 
findings.  Dr. G. H. recommended a liver 
biopsy, which was never done due to the 
risks involved in an otherwise normally 
functioning individual.  Iron studies 
were also done and normal.  There was a 
question as to whether (the veteran) may 
have suffered some liver damage due to 
chemical and toxin exposure while working 
in medical and chemical labs.  

In April 1997 the veteran testified at a hearing before a 
Member of the Board.  He was accompanied by a friend.  The 
veteran indicated that Dr. Lawler had treated him for a liver 
problem.  She had also referred him to other physicians for 
testing.  (T-12)  All reports of such testing had been sent 
to her.  (T-13).  The veteran's physician, Dr. Lawler, was 
contacted by telephone during the hearing.  (T-17).  Dr. 
Lawler stated that the veteran had symptoms of dyspepsia, 
which is stomach upset, problems with digestion and pain.  He 
took Zantac to keep the acid content of his stomach lower.  
His blood tests showed continued liver elevation.  He had 
been sent to a liver specialist.  Multiple tests had been 
done to determine the etiology of his liver dysfunction.  
Basically all other reasons for his abnormal liver had been 
ruled out except the only one that hadn't really been ruled 
out his chemical exposure, when he was in the military.  The 
physician was asked if she knew what chemicals would have 
caused this type of dysfunction.  She responded "No."  She 
said they had tried to find out what chemicals he was exposed 
to because he did not know exactly which he was working with, 
but had never received his records.  The current diagnosis of 
his liver disorder was nonspecific hepatitis.  That was based 
on testing.  A liver/spleen scan had shown an enlarged liver 
with mild hepatic dysfunction.  Blood tests had shown an 
abnormal liver.  (T-18, 19)

Analysis.  The initial determination to be made in this case 
is whether or not the veteran's claim if well grounded.  A 
well-grounded service- connection claim generally requires 
(i) medical evidence (diagnosis) of a current disability; 
(ii) medical or, in some circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (iii) medical evidence of a nexus between the in-service 
injury and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting the definition of a 
well-grounded claim set forth in Caluza).  

There is no evidence of a liver disorder in service.  The 
first diagnosis of a liver disorder appears many years after 
service separation.  In this case the veteran's private 
physician has diagnosed nonspecific hepatitis.  The veteran 
has offered evidence that he worked as a laboratory 
technician in service.  This involved working with chemicals.  
The question is whether or not medical evidence has been 
presented of a nexus between the exposure to chemicals in 
service and his currently diagnosed hepatitis.  

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet.App. 
379, 384 (1995).  

On numerous occasions the veteran has made statements 
indicating that he has a liver disorder as a result of 
exposure to chemicals in service.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  There is no evidence of record 
which establishes that the veteran is competent to determine 
that his hepatitis is related to exposure to chemicals in 
service.  

The veteran has also submitted statements from his private 
physician, Dr. Lawler.  The Board has carefully reviewed the 
written statement and testimony of Dr. Lawler to determine if 
they are sufficient to well ground the claim.  

The Court has held that statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to ground a claim.  See Warren v. Brown, 6 
Vet.App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  However, use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well grounded.  See Watai v. 
Brown, 9 Vet.App. 441 (1996).  It follows then, that an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  

In Wallin v. West, 11 Vet.App. 509, 514 (1998) the Court 
stated that in order for a claim to be well grounded it need 
not be supported by evidence sufficient for the claim to be 
granted.  Rather, the law establishes only a preliminary 
threshold of plausibility with enough of an evidentiary basis 
to show that the claim is capable of substantiation.  

In November 1991 Dr. Lawler indicated there was liver 
dysfunction presumably due to early cirrhosis.  There was no 
evidence of injury due to alcohol or other diseases such as 
hepatitis, questionable due to previous toxin exposure.  An 
April 1997 statement was concluded with the sentence there 
was a question as to whether (the veteran) may have suffered 
some liver damage due to chemical and toxin exposure while 
working in medical or chemical labs.  She testified in April 
1997 that basically all other reasons for his abnormal liver 
had been ruled out.  Significantly, she did not know what 
chemicals he had been exposed to in service.  

The Board has reviewed the recent decisions of the Court for 
guidance in determining if the evidence offered by the 
veteran is sufficient to provide a nexus between the 
inservice exposure to chemicals and the subsequent post-
service development of hepatitis.  

In Lathan v. Brown, 7 Vet.App. 359 (1995), the appellant 
sought to prove service connection for heart disease, 
diagnosed as cardiomyopathy.  The medical evidence of record 
consisted of four statements from treating physicians.  One 
opined that "one can in no way rule out" a relationship 
between the veteran's current heart condition and his in-
service injury.  Another physician stated that "[s]ince the 
etiology of congestive cardiomyopathy is unknown in the vast 
majority of cases," a relationship between the veteran's 
heart condition and service-connected injuries "cannot be 
totally excluded."  A third medical opinion explained that 
"the possibility at least exists that the cardiomyopathy may 
have been the result of persistent cardiac insults occurring 
at the time of his many surgeries."  Finally, a treating 
physician opined that the veteran's "cardiac condition could 
be secondary to his shrapnel injury."  In determining that 
the appellant's claim was well grounded, the Court 
distinguished this case from Tirpak, finding that medical 
opinions suggesting that a causal connection was possible, 
although less than probable, could well ground a claim.  The 
Court held that Tirpak did not require that medical opinions 
be expressed in terms of certainty.  Indeed, the medical 
statement to the effect that medical science could not "rule 
out" an association between that cardiomyopathy and the 
veteran's service-connected chest trauma was sufficient to 
constitute plausible medical nexus evidence.  

The fact situation in Lathan can be distinguished from the 
current case because the Dr. Lawler has indicated that other 
causes have been ruled out.  She did not indicate that 
exposure to chemicals could not be ruled out.  She indicated 
that she did not know what chemicals the veteran had been 
exposed to in service.  

The Court has held that any failure of the physicians to 
provide a basis for their opinions goes to the weight or 
credibility of the evidence in the adjudication on the merits 
rather than the threshold determination of well groundedness, 
a stage at which the claimant's evidence is presumed 
credible.   See Hernandez-Toyens v. West, 11 Vet.App. 379, 
382 (1998); Robinette v. Brown, 8 Vet.App.69, 76 (1995).  
Recently, the Court revisited physicians' opinions stated as 
"could" in Bloom v. West, 12 Vet.App 185 (1999).  The Court 
recognizing the almost infinite number of fact situations 
that can arise in determining well groundedness, the Court 
found that, in the facts of that case, a medical opinion that 
the cause of the veteran's death "could" have been attributed 
to his time in a POW camp, without supporting clinical data 
or other rationale, was insufficient to well ground the 
claim.  

In this case Dr. Lawler has not offered any rationale for 
connecting chemical exposure in service to the development of 
hepatitis.  There is no indication as in Mattern v. West, 
12 Vet. App. 222 (1999) that there is a statistical 
relationship between environmental exposure and the 
development of a specific disease.  

In this case a full review of all the clinical records and 
statements of Dr. Lawler indicate that no specific cause of 
the veteran's currently diagnosed hepatitis has been found.  
It is characterized as nonspecific hepatis, indicating that 
it has not been identified as a particular type.  Dr. Lawler 
has not indicated that chemical exposure is statistically 
related to the development of hepatitis in the medical 
literature.  It appears that the veteran provided a history 
of chemical exposure, but any particular relationship between 
that specific exposure and hepatitis has yet to be explored 
by Dr. Lawler.  She has not said that the veteran's hepatitis 
"could" or "may" be related to chemical exposure.  She has 
not stated that it is possible that they are related.  She 
has used the word questionable and has indicated that other 
factors have been ruled out.  When questioned, she responded 
that she did not know what chemicals the veteran had been 
exposed to in service.  Taken in that context it is clear 
that the relationship between the chemical exposure in 
service and the current hepatitis has not been investigated.  
It has merely been noted as history.  

Considering Dr. Lawler's statements in context they are not 
sufficient to provide a nexus between the veteran's chemical 
exposure in service and his currently diagnosed hepatitis.  
Accordingly, the veteran's claim for service connection for a 
liver disorder is not well grounded.  


ORDER

Special monthly compensation for loss of use of the right 
lower extremity is granted.  

Service connection for a liver disorder is denied.  


REMAND

In the September 1998 independent medical opinion the 
physician stated that the diagnosis of chondromalacia of the 
left knee was not clear.  He noted that there were only 
subjective findings as well as objective findings of 
patellofemoral pain syndrome.  He indicated that an MRI or 
arthroscopic evaluation of the left knee should be 
considered.  

The Board has noted that the veteran has reported that he was 
told that a MRI could not be performed because of a metallic 
fragment in his hand.  In the event that the VA examiner 
orders an MRI examination it would be limited to the area of 
the veteran's left knee.  

In order to assist the veteran in the development of his 
claim additional examination is necessary as recommended by 
the IME.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held 
that the duty to assist the veteran in obtaining available 
facts and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 
1 Vet.App. 221 (1991).  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in recent years for 
chondromalacia of the left patella.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination.  The purpose of the 
examination is to determine the nature 
and severity of any current left knee 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  The examination should 
include all appropriate testing.  A MRI 
of the left knee should be conducted if 
the examining physician determines it is 
appropriate.  The veteran should be 
offered the opportunity for the testing 
as recommended by the IME; he should be 
informed of the nature and consequences 
of the procedures and that he is in no 
way obliged to undergo invasive 
procedures.  (The Board notes that the 
IME provided those suggestions in order 
for the veteran to best document his 
claim).   

After examining the veteran the physician 
is requested to answer the following 
questions.  What are the appropriate 
diagnoses of any left knee disability 
found on examination?  With respect to 
the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

In conclusion the examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected left knee 
disorder is of such severity that his 
ability to balance and propel himself 
would be equally well served by an 
amputation stump above the knee with a 
prosthesis?

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 
  When entitlement to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, fails to report for such 
examination, action shall be taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, death of an immediate 
family member, etc.  When the examination was scheduled in conjunction with an 
original claim, the claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a)(b) (1998).  


